GRIER, Circuit Justice.
In hearing the motion for a new trial of this issue, the court will confine itself to the question, whether the verdict of the jury is in conformity with the weight of evidence, and the law, on the particular issue submitted. The motion must be disposed of, and the verdict either confirmed or a new verdict taken and confirmed, before the court will hear the whole merits.
[For a case in the supreme court of the United States, reversing a decree of the circuit court for the eastern district of Pennsylvania, for an accounting and conveyance by the executors of Simon Grate, see Grate’s Ex’rs v. Cohen, 11 How. (52 U. S.) 1.]